Allowability Notice
1. This action is in response to the amendment filed 27 September 2021.
Claims 5-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3. Allowed Claims: Claims 5 - 17, are allowed.
4. Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. §101
Applicant’s claimed invention does not recite, as per the 2019 PEG, an abstract idea (e.g. a mental process, a method of organizing human activity, such as a fundamental economic concept or managing interactions between people, or a mathematical relationship, formula, or calculation), or any other judicial exception.

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. Reference considered but not used:
US Patent Number 2008/0208016 to Hughes disclosing a biosensor device and method 
US Patent Number 2012/0179536 to Kalb disclosing an optimization method for advertising 
US Patent Number 2015/0032642 to Blackhurst disclosing a system of verification 
Warrenburg, S. (2005). Effects of Fragrance on Emotions: Moods and Physiology. Chem. Senses, 30, 248-249. Disclosing a method of mood mapping
US Patent Number 2008/029215 to Kurtz disclosing capturing images and physiological data of individuals to establish well being
US Patent Number 2004/0117212 to Kong disclosing a mobile health care device measuring biomedical signals 
US Patent Number 2013/0097176 to Khader disclosing using social media data to analyze emotional impact
The references fail to teach the utilization of mood mapping to assess the physiological reaction of individuals to a product for marketing.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683     
                                                                                                                                                                                                   /ALAN S MILLER/Primary Examiner, Art Unit 3683